UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM10-Q x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 o TRANSITIONAL REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number 000-50983 SkyShop Logistics,Inc. (Name of registrant as specified in its charter) NEVADA 27-0005846 (State or other jurisdiction of incorporation or (IRS Employer identification No.) organization) 7th Street Miami, Florida 33126 (Address of principal executive offices) (305)599-1812 (Registrant’s telephone number) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filero Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b—2 of the Exchange Act). Yes oNo x As of August 3, 2011 there were 128,144,223 shares of the issuer’s $0.001 par value Common Stock outstanding. TABLE OF CONTENTS PARTI FINANCIAL INFORMATION 3 ITEM 1. FINANCIAL STATEMENTS 3 Condensed Consolidated Balance Sheets as of June 30, 2011 (Unaudited) and December31, 2010 (Audited) 3 Condensed Consolidated Statements of Operations for the Three and Six Months Ended June 30, 2011 and 2010 (Unaudited) 4 Condensed Consolidated Statements of Changes in Stockholders’ Equity (Deficit) and Comprehensive Loss forthe Six Months ended June 30, 2011 (Unaudited) 5 Condensed Consolidated Statement of Cash Flows for the Six Months Ended June 30, 2011 and 2010(Unaudited) 6 Notes to Condensed Consolidated Financial Statements (Unaudited) 7 ITEM2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 19 ITEM 3. QUANTATATIVE AND QUALITATIVE DISCLOSURE ABOUT MARKET RISK 24 ITEM 4. CONTROLS AND PROCEDURES 25 PARTII OTHER INFORMATION 25 ITEM 1. LEGAL PROCEEDINGS 25 ITEM 1A. RISK FACTORS 25 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 25 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 26 ITEM 4. REMOVED AND RESERVED 26 ITEM 5. OTHER INFORMATION 26 ITEM 6. EXHIBITS 26 Certification of Chief Executive Officer Certification of Chief Financial Officer Certification Section906 of the Sarbanes-Oxley Act of 2002 2 PART I ITEM 1. FINANCIAL STATEMENTS SKYSHOP LOGISTICS, INC. CONDENSED CONSOLIDATED BALANCE SHEETS June 30, 2011 December 31, 2010 (Unaudited) ASSETS CURRENT ASSETS: Cash $ $ Accounts receivable, net Prepaid expenses and other TOTAL CURRENT ASSETS DUE FROM STOCKHOLDER - PROPERTY AND EQUIPMENT, net INTANGIBLE ASSETS, net OTHER ASSETS, net TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) CURRENT LIABILITIES: Accounts payable $ $ Accrued liabilities Current portion of amounts due on non-compete agreements Customer deposits - Due to stockholder - Current portion of put option payable TOTAL CURRENT LIABILITIES CONVERTIBLE DEBT, NET NON-COMPETE AGREEMENTS, less current portion TOTAL LIABILITIES COMMITMENTS AND CONTINGENCIES STOCKHOLDERS’ EQUITY (DEFICIT): Convertible preferred stock, $.001 par value, 50,000,000 authorized,1,360,000 issued and outstanding at June 30, 2011 and December 31, 2010 Common stock, $.001 par value, 350,000,000 authorized,126,721,179 and 95,083,179shares issued and 126,401,179 and 94,763,179 sharesoutstanding at June 30, 2011 and December 31, 2010, respectively Subscribed stock Subscriptions receivable - ) Additional paid-in capital Accumulated deficit ) ) Treasury stock, at cost (320,000 shares at June 30, 2011 and December 31, 2010) ) ) Accumulated comprehensive income Non-controlling interest ) TOTAL STOCKHOLDERS’ EQUITY (DEFICIT) ) ) TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 3 SKYSHOP LOGISTICS, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) Three Months Ended June 30 Six Months Ended June 30 NET REVENUES $ OPERATING EXPENSES: Cost of delivery General and administrative Stock based compensation TOTAL OPERATING EXPENSES OPERATING LOSS ) OTHER EXPENSES (INCOME): Interest Amortization of discounts Changes in excess value of put option over the estimated fair value of shares ) ) - Other (income) expense ) TOTAL OTHER EXPENSES NET LOSS ) Net loss attributable to the non-controllinginterest ) Loss atttibutable to controlling interest ) Deemed Dividend on converible preferred stock - ) - ) Net loss attributable to the controlling interest and common stockholders $ ) $ ) $ ) $ ) WEIGHTED AVERAGE SHARES OUTSTANDING: Basic and diluted NET LOSS PER SHARE ATTRIBUTABLE TO COMMON STOCKHOLDERS Basic and Diluted $ ) $ ) $ ) $ ) The accompanying notes are an integral part of these condensed consolidated financial statements. 4 SKYSHOP LOGISTICS, INC. CONDENSED CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS’ EQUITY (DEFICIT) AND COMPREHENSIVE LOSS FOR THE SIX MONTHS ENDED JUNE 30, 2011 (UNAUDITED) Additional Preferred Stock Common Stock Paid-In Subscribed Subscriptions Shares Amount Shares Amount Capital Stock Receivable BALANCES AT DECEMBER 31, 2010 $ ) Components of comprehensive loss: Net loss - Foreign currency translation adjustment - Total comprehensive loss - Beneficial conversion feature on 3% $3.05MConvertible Note - Beneficial conversion feature on 3% $405kConvertible Note - Warrants issued with 3% $3.05MConvertible Note - Warrants issued with 3% $405kConvertible Note - Allocation of convertible debt issued for broker fees to equity issuance costs - ) - - Sale of common stock for cash through private placement, net - Receipt of proceeds for subscribed stock not issued - Issuance of subscribed stock - - ) - Receipt of proceeds from subscriptions receivable - Stock compensation expense - Exercise of common stock warrants, net of offering costs - BALANCES AT JUNE 30, 2011 $ $
